DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 are allowed.
With respect to claim 1, claim 1 is allowed since Schildbach et al. (US 2011/0208528), hereinafter referred to as Schildbach, does not teach “determining a first set of dynamic range control (DRC) values configured for controlling a dynamic range of an output audio signal” and “generating the output audio from the first set of DRC values and the downmix audio signal.” The following analysis serves to distinguish claim 1 from Schildbach. 
Schildbach teaches a transcoder providing protection against signal clipping (para. [0066]). The transcoder, illustrated on FIG. 1, includes an unit 2 configured to read the input audio stream 1 and decoded audio signal 120 which comprises multiple channels (para. [0066]-[0069], [0110]). To prevent the decoded audio signal 120 from clipping, the transcoder determines dynamic range control gain values 11 that are applied to the decoded audio signal 120 (para. [0067]-[0069], [0110]). Subsequent to the application of the dynamic range control range values 11, the decoded audio signal 120 is downmixed (para. [0110]). Thus, in relation to claim 1, Schildbach does teach “a method comprising: receiving, by an audio processor, a multi-channel input audio signal and downmix instructions comprising a set of gain values; [] determining a second set of DRC values configured for preventing the multi-channel input audio signal from clipping during downmixing by the audio processor; applying the second set of DRC values to the multi-channel input audio signal to obtain an attenuated multi-channel input audio signal; [and] downmixing the attenuated multi-channel input audio signal, in response to the downmix instructions, to obtain a downmix signal;” however, Schildbach is silent to “determining a first set of dynamic range control (DRC) values configured for controlling a dynamic range of an output audio signal” and “generating the output audio from the first set of DRC values and the downmix audio signal.” Instead, Schildbach merely teaches determining a single set of dynamic range control gain values that are to be applied to a multichannel audio signal prior to downmixing.
Kano et al. (US 2012/0128179), hereinafter referred to as Kano, attempts to cure the shortcomings of Schildbach by teaching a signal that may perform dynamic range compression to a volume of audio signals subjected to down-mixing; however, combining the teachings of Kano as a subsequent stage to the teachings of Schildbach would be a combination motivated by hindsight reasoning since Schildbach does not suggest applying an additional set of DRC parameters to the downmixed signal and Kano does not express a concern of clipping of the downmixed signal. 
Thus, claim 1 is allowed for the aforementioned reasons. Claims 2 and 10 are allowed for similar reasons as claim 1 and claims 3-9 are allowed for their dependencies on allowed claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653